ACCEPTED
                                                                                       03-15-00464-CV
                                                                                               6802901
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  9/4/2015 12:45:30 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              NO. 03-15-00464-CV

                                                                      FILED IN
                         IN THE COURT OF APPEALS               3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                               9/4/2015 12:45:30 PM
                                    FOR THE                      JEFFREY D. KYLE
                                                                       Clerk
                    THIRD SUPREME JUDICIAL DISTRICT

                              AT AUSTIN, TEXAS


           VICTORY CHEVAL HOLDINGS, LLC, GARRETT JENNINGS
                AND CASTLE CROWN MANAGEMENT, LLC,

                                    Appellants

                                         v

                    DENNIS ANTOLIK, VICTOR ANTOLIK
                       and CHEVAL MANOR, INC.,

                                     Appellee


             APPELLANTS' UNOPPOSED MOTION TO EXTEND
                DEADLINE TO FILE APPELLANTS' BRIEF


TO THE HONORABLE COURT OF APPEALS:
      Appellants, Victory Cheval Holdings, LLC, Garrett Jennings and Castle
Crown Management, LLC, move the Court to extend the time to file Appellants'
Brief, and in support of this motion would show as follows:
      1.     This is an interlocutory appeal from a Temporary Injunction entered on
July 16, 2015.
      2.     The Court previously granted an extension of time to file Appellants’
Brief to September 8, 2015.
      3.     Appellants need additional time to prepare the brief and respectfully
request an additional ten days until September 18, 2015.
       4.     Appellees do not oppose the request.


       WHEREFORE, Appellants respectfully pray that the Court extend until
September 18, 2015 the time to file Appellants' Brief. Appellants further pray for
general relief.

                                             Respectfully submitted,

                                             /s/ Kemp Gorthey
                                             Kemp W. Gorthey
                                             State Bar No. 08221275
                                             Kendall L. Bryant
                                             State Bar No. 24058660
                                             THE GORTHEY LAW FIRM
                                             604 West 12th Street
                                             Austin, Texas 78701
                                             Tele: 512/236-8007
                                             Fax: 512/479-6417
                                             Email: kemp@gortheylaw.com
                                             Email: kendall@gortheylaw.com
                                             ATTORNEY FOR APPELLANTS,
                                             GARRETT JENNINGS and CASTLE
                                             CROWN                  PROPERTIES
                                             MANAGEMENT, LLC

                                                           and

                                             /s/ Peyton Smith
                                             PEYTON N. SMITH
                                             State Bar #: 18664350
                                             Brian L. King
                                             State Bar #24055776
                                             REED & SCARDINO LLP
                                             301 Congress Avenue, Suite 1250
                                             Austin, Texas 78701
                                             Tel: 512/474-2449
                                             Fax: 512/474-2622
                                             psmith@reedscardino.com
                                            emoskowitdz@reedscardino.com
                                            ATTORNEY FOR APPELLANT,
                                            VICTORY CHEVAL HOLDINGS,
                                            LLC

                      CERTIFICATE OF CONFERENCE

      By signature above, I, Kemp Gorthey, confirm that I conferred with
Appellees' counsel concerning the subject of this motion and Appellees' counsel
advised that that they do not oppose such motion.


                         CERTIFICATE OF SERVICE

      By my signature above I certify that a true and correct copy of the foregoing
Response to Appellants' Motion to Extend Deadline to File Appellants' Brief has
been served upon the below-named counsel on September 4, 2015 as follows:

      Donald R. Taylor              Via Email: dtaylor@taylordunham.com
      Isabelle M. Antongiorgi       Via Email: ima@taylordunham.com
      Taylor, Dunham & Rodriguez, LLP
      301 Congress Avenue, Suite 1050
      Austin, Texas 78701

      Mark Taylor                   Via Email: MarkT@hts-law.com
      Holmann, Taube & Summers
      100 Congress Avenue, Suite 1800
      Austin, Texas 78701